Citation Nr: 1644195	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  12-26 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1973 to May 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the Veteran's claims was subsequently transferred to the RO in Portland, Oregon. 

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in September 2015.  A transcript of that hearing is of record. 


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims.

With regard to the claim for service connection for Hepatitis C, the Board finds that additional evidence remains available with regard to the etiology of the diagnosed disability.  Specifically, the Board notes that at a September 2015 Board hearing, the Veteran explicitly noted that one of his treating physicians from the VA medical center in Portland, Oregon, had stated that the Veteran's hepatitis C was related to active service.  While the Veteran did not know the physician's name, the Board finds that statement triggers the Board duty to acquire potentially relevant evidence.  The Board notes that a review of the medical evidence of record shows that the claims file only has VA medical records prior to 2014, more than a year prior to the hearing.  Therefore, remand is necessary to obtain up to date VA medical records. 

With regard to the claim for service connection for bilateral hearing loss, the Board notes that the VA audiological examinations and records are incomplete for adjudication.  The Veteran was last provided a VA audiological examination to assess the nature and etiology of hearing in June 2012, more than four years ago.  During that examination, the Veteran's puretone thresholds and speech discrimination results did not meet the regulatory criteria to be considered a disability.  While the VA examiner noted mild hearing loss for the left ear, the objective results did not meet the criteria to be considered a disability.  38 C.F.R. § 3.385 (2015).  However, when asked during the Board hearing if his hearing was worse, the Veteran explicitly noted that his hearing had progressively worsened in recent years.  Therefore, while the Board recognizes that, generally, the mere passage of time is not a sufficient basis for a new examination, when there is indication of a worsening or changing disability, a new examination may be necessary.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Finally with regards to the claim for service connection for right ear hearing loss, the Board finds that the VA examinations are incomplete.  Right ear hearing loss was noted on the April 1973 entrance examination, and is found to have pre-existed the Veteran's active service.  38 C.F.R. § 3.304 (b)(1) (2015); Crowe v. Brown, 7 Vet. App. 238 (1994).  When a pre-existing disability is noted upon entry into service, the claim for service connection is not based on a direct-incurrence basis, but instead a claim for aggravation of the disability during or as a result of service.  Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994); 38 C.F.R. § 3.306 (2015); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

During the appeals period, the Veteran was provided two VA audiological examinations for his hearing loss in September 2010 and June 2012.  In the September 2010 audiological examination, the VA examiner concluded that the Veteran's right ear hearing loss was not caused or the result of any aspect of active service, to include his claimed noise exposure, because the Veteran entered service with documented hearing loss in his right ears. The Board finds that nexus opinion to be incomplete as it does not address aggravation and does not provide adequate rationale for the negative conclusion.  

Subsequently, in the June 2012 VA examination, the examiner noted that even though the Veteran was noted to have hearing loss prior to entry into active service in 1973, the Veteran's current hearing loss was not caused or the result of active service.  The examiner noted that the Veteran's pre-existing hearing loss was aggravated by active service.  However, the examiner did not provide an adequate rationale as to the basis of that finding.  A review of the Veteran's separation examination from April 1974 shows that the Veteran's right ear hearing actually improving upon exiting service.  Consequently, the June 2012 VA examiner's positive nexus conclusion of aggravation must provide an adequate rationale and basis for the conclusion to be dispositive of the claim for service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record.

2.  Then, schedule the Veteran for a VA audiological examination for claimed bilateral hearing loss disability.  The examiner must review the claims file and should note that review in the report. The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss in either ear is related to any aspect of active service, to include the claimed noise exposure during service.  With specific regard to the Veteran's right ear hearing loss, the examiner's attention is directed to the Veteran's April 1973 medical examination for entry to active service, which documents a preexisting disability of hearing loss in his right ear.  Therefore, with regard to the right ear, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any right ear hearing loss was aggravated (permanently increased in severity beyond the natural progress of the disorder) by any incident of active service, to include claimed noise exposure.  The examiner is asked to reconcile any opinions with those conclusions of previous examinations.  A complete rationale for any opinion expressed should be included in the report.

3.  Then, schedule the Veteran for a VA examination to determine the etiology of hepatitis C.  The examiner must review the claims file and should note that review in the report.  The examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the currently diagnosed hepatitis C is related to any aspect of active service, to include the use of airguns for inoculations during service.  The examiner is specifically asked to discuss to the possibility of contracting hepatitis C through the use of airguns.  The examiner should reconcile any opinions with those conclusions from previous examinations. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


